Exhibit 10.7

GENERAL RELEASE AGREEMENT

This GENERAL RELEASE AGREEMENT (this “Agreement”), dated as of February 12,
2016, is entered into by and among Atrinsic, Inc., a Delaware corporation
(“Seller”), MomSpot LLC, a Delaware limited liability corporation (“MomSpot”),
and B.E. Global LLC (the “Buyer”). In consideration of the mutual benefits to be
derived from this Agreement, the covenants and agreements set forth herein, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the execution and delivery hereof, the parties hereto hereby
agree as follows:

1. Release and Waiver by MomSpot. For and in consideration of the covenants and
promises contained herein and in a Split-Off Agreement among the Buyer, Seller
and MomSpot dated the date hereof, the receipt and sufficiency of which are
hereby acknowledged, MomSpot, on behalf of itself and its assigns,
representatives and agents, if any, hereby covenants not to sue and fully,
finally and forever completely releases Seller, along with its present, future
and former officers, directors, stockholders, members, employees, agents,
attorneys and representatives (collectively, the “Seller Released Parties”), of
and from any and all claims, actions, obligations, liabilities, demands and/or
causes of action, of whatever kind or character, whether now known or unknown,
which MomSpot has or might claim to have against the Seller Released Parties for
any and all injuries, harm, damages (actual and punitive), costs, losses,
expenses, attorneys’ fees and/or liability or other detriment, if any, whenever
incurred or suffered by MomSpot arising from, relating to, or in any way
connected with, any fact, event, transaction, action or omission that occurred
or failed to occur on or prior to the date of the Closing.

2. Release and Waiver by Buyer. For and in consideration of the covenants and
promises contained herein and in the Split-Off Agreement, the receipt and
sufficiency of which are hereby acknowledged, Buyer hereby covenants not to sue
and fully, finally and forever completely release the Seller Released Parties of
and from any and all claims, actions, obligations, liabilities, demands and/or
causes of action, of whatever kind or character, whether now known or unknown
which Buyer has or might claim to have against the Seller Released Parties for
any and all injuries, harm, damages (actual and punitive), costs, losses,
expenses, attorneys’ fees and/or liability or other detriment, if any, whenever
incurred or suffered by Buyer arising from, relating to, or in any way connected
with, any fact, event, transaction, action or omission that occurred or failed
to occur on or prior to the date of the Closing.

3. Additional Covenants and Agreements.

(a) Each of MomSpot and Buyer, on the one hand, and Seller, on the other hand,
waives and releases the other from any claims that this Agreement was procured
by fraud or signed under duress or coercion so as to make this Agreement not
binding.

(b) Each of the parties hereto acknowledges and agrees that the releases set
forth herein do not include any claims the other party hereto may have against
such party for such party’s failure to comply with or breach of any provision in
this Agreement or the Split-Off Agreement.



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained herein to the contrary, this Agreement
shall not release or waive, or in any manner affect or void, any party’s rights
and obligations under the Split-Off Agreement.

4. Modification. This Agreement cannot be modified orally and can only be
modified through a written document signed by both parties.

5. Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision that was determined to be void, illegal or unenforceable had not been
contained herein.

6. Expenses. The parties hereto agree that each party shall pay its respective
costs, including attorneys’ fees, if any, associated with this Agreement.

7. Further Acts and Assurances. MomSpot and Buyer agrees that it will act in a
manner supporting compliance, including compliance by its Affiliates, with all
of its obligations under this Agreement and, from time to time, shall, at the
request of Seller, and without further consideration, cause the execution and
delivery of such other instruments of release or waiver and take such other
action or execute such other documents as such party may reasonably request in
order to confirm or effect the releases, waivers and covenants contained herein,
and, in the case of any claims, actions, obligations, liabilities, demands
and/or causes of action that cannot be effectively released or waived without
the consent or approval of other persons or entities that is unobtainable, to
use its best reasonable efforts to ensure that the Seller Released Parties
receive the benefits thereof to the maximum extent permissible in accordance
with applicable law or other applicable restrictions, and shall perform such
other acts which may be reasonably necessary to effectuate the purposes of this
Agreement. For the purposes of this Agreement, an “Affiliate” is a person or
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, another specified person
or entity.

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.

9. Entire Agreement. This Agreement, together with the Split-Off Agreement,
constitutes the entire understanding and agreement of Seller, MomSpot and Buyer
and supersedes prior understandings and agreements, if any, among or between
Seller, MomSpot and Buyer with respect to the subject matter of this Agreement,
other than as specifically referenced herein. This Agreement does not, however,
operate to supersede or extinguish any confidentiality, non-solicitation,
non-disclosure or non-competition obligations owed by MomSpot or Buyer to Seller
under any prior agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this General Release Agreement
as of the day and year first above written.

 

ATRINSIC, INC. By:  

/s/ Edward Gildea

Name:   Edward Gildea Title:   Chief Executive Officer B.E. GLOBAL LLC By:  

/s/ Barry Eisenberg

Name:  

Barry Eisenberg

Title:  

Owner

MOMSPOT LLC By:  

/s/ Barry Eisenberg

Name:  

Barry Eisenberg

Title:  

Owner

 

3